Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	JP 2012-525467, cited in the information disclosure statement of 13 July 2020 has been considered with respect to the relevancy of the reference given in the provided search report.
	The remaining Japanese patent documents and the WO patent documents cited in the information disclosure statement of 13 July 2020 and the office action from the JPO cited in the information disclosure statement of 16 March 2021 have all been considered with respect to the provided English translations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/150297.
	The translation for this reference shows the reference teaches quantum dots, having a particle diameter of 2-10 nm and a ligand having 2 or more SH functional groups which coordinate with the surface of the dots at two or more sites. The taught dot size range falls within the claimed range. The reference teaches the ligand coated quantum dot can be produced by either surface treating quantum dots having no ligand with the ligand or ligand exchanging a first . 
Claims 9, 11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 6,251,303.
	This reference teaches quantum dots, having a particle diameter of about 15 nm (150 Å) or less and a ligand having 2 or 3 functional groups which coordinate with the surface of the dots at two or three sites. The taught dot size range falls within the claimed range. The reference teaches that a polymer layer can be formed on the quantum dot by polymerizing the tail end of the ligand. The reference teaches the ligand coated quantum dot can be produced ligand exchanging a first ligand comprising quantum dot with the ligand having 2 or 3 functional groups. This process is that claimed. The reference teaches the quantum dots and process. 
Claims 9, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2007/0034833.
	This reference teaches quantum dots, having a particle diameter of 1-10 nm and a ligand having at least 3 functional groups which coordinate with the surface of the dots at three or more sites. The taught dot size range falls within the claimed range.  The reference teaches dispersing the dots in a polymer matrix to form a wavelength conversion material in a light emitting diode, which is a light emitting device. The reference teaches the claimed quantum dots, resin, wavelength conversion material and light emitting device. 
	Claims 9, 10, 12, 13, 15, 16, 18, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2016/0017099.
	This reference teaches quantum dots, having a particle diameter of 20 nm or less and a ligand having at least two functional groups (paragraph [0103]) which coordinate with the .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 15, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/086362.
	The translation for this reference shows the reference teaches quantum dots, and a ligand having 1-5 functional groups which coordinate with the surface of the dots at 1-5 sites. This ligand suggests that claimed since the number of functional groups for coordinating with the surface of the dots overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. . 
Claims 9, 12, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/224459.
	This reference is prior art under 35 USC 102(a)(2) based on the filing date of the reference.
	This reference teaches quantum dots having a ligand coordinated with the surface of the dot. The ligand can have two sulfur functional groups where each group coordinates with the surface at one site. The quantum dots have a more preferred particle size of 3-50 nm, which overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference teaches the quantum dots are produced by a ligand exchange process where a first ligand on the surface of the dot is replaced by the ligand having 2 sulfur functional groups which coordinate with the .
Claims 9, 11, 12, 14, 15, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0059442 in view of U.S. patent 6,251,303 and U.S. patent application publications 2007/0034833 and 2016/0017099.
	This reference teaches quantum dots having a ligand coordinated with the surface of the dot. The ligand has three sulfur functional groups where each group coordinates with the surface at one site. The reference also teaches a polymer layer formed on the quantum dot where the layer is formed by polymerizing a ligand having three sulfur functional groups where each group coordinates with the surface at one site with a ligand having two sulfur functional groups where each group coordinates with the surface at one site. While the reference does not teach the particles diameter of the taught quantum dots, it is well known in the art, as shown by U.S. patent 6,251,303 and U.S. patent application publications 2007/0034833 and 2016/0017099, that quantum dots having a particle size of 20 nm or less. Therefore, the taught quantum dots would be expected to have a size falls the claimed size range. The quantum dots of U.S. patent application publication 2018/0059442 suggest those of claims 9 and 11. The reference teaches the ligand coated quantum dots are produced by a ligand exchange process where a first ligand on the surface of the dot is replaced by the ligand having the sulfur functional groups which coordinate with the surface of the dots. This is the process of claim 22.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/4/21